Citation Nr: 1045728	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-20 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1981.  
He died in September 2005, and the Appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, 
in pertinent part, denied service connection for the cause of the 
Veteran's death.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Appellant provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in September 2010.  A 
transcript of this hearing has been associated with the Veteran's 
VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board finds that further development 
is required in order to comply with the duty to assist.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death 
the service-connected disability must be one of the immediate or 
underlying causes of death or be etiologically related to the 
cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  It 
must be shown that it contributed substantially or materially, 
that it combined to cause death that it aided or assisted in the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused by a 
disability for which service connection had been established at 
the time of death or for which service connection should have 
been established.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in the 
active military service or, if pre-existing such service, was 
aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

The Veteran died in September 2005, and his death certificate 
lists his immediate cause of death as hemorrhagic stroke, and 
does not indicate any underlying cause(s) of death.  However, the 
medical records from his final illness note that he had a history 
of hypertension, and present with sudden onset headache, and was 
brought into the emergency department by his wife (the 
Appellant).  Although final diagnosis was hemorrhagic stroke, 
these records also include diagnoses of hypertension and prostate 
cancer.

At the time of his death, the Veteran was service-connected for 
prostate cancer with erectile dysfunction; status-post trauma, 
right buttock, with loss of soft tissue (gluteal muscles); post-
traumatic arthritis, right sacroiliac joint and pubic symphysis; 
status-post fracture, right acetabulum with post-traumatic 
changes; and various scars.  

The Board notes that the Appellant indicated at her May 2010 
hearing that she believed the Veteran was also service-connected 
for hypertension and diabetes.  Although he was not actually 
service-connected for either of these disabilities, it does 
indicate that the Appellant believed such disabilities were 
related to service.  Moreover, the record indicates that in 
adjudicating the case below the RO considered whether 
hypertension was related to service.  However, no competent 
medical opinion was obtained regarding these issues, or whether 
any of the Veteran's already service-connected disabilities 
caused or contributed to his death.  This is of particular 
importance given the fact that the service-connected prostate 
cancer was listed as a diagnosis in the records from the 
Veteran's last illness.  Consequently, the Board concludes that 
such a medical opinion is required in the instant case.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Appellant should be requested to 
identify the names and addresses of any 
medical care providers who treated the 
Veteran prior to his death.  After securing 
any necessary release, the AMC/RO should 
obtain those records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran's 
claims folder should be made available to 
the an appropriately qualified medical 
examiner for review and opinion regarding 
the cause of the Veteran's death; the 
examiner must indicate that the claims 
folder was reviewed.

Initially, the examiner should state 
whether the Veteran did, in fact, have 
hypertension and/or diabetes at the time of 
his death.  If so, the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that such was incurred 
in or otherwise the result of the Veteran's 
active service, to include as secondary to 
his already service-connected disabilities; 
i.e., whether hypertension and/or diabetes 
(if found) were caused or aggravated by the 
service-connected disabilities.

The examiner must also express an opinion 
as to whether it is at least as likely as 
not that any of the Veteran's service-
connected disabilities caused or 
contributed substantially or materially to 
his death, or that his death is otherwise 
causally related to his military service.

A complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Appellant's satisfaction, the Appellant and her representative 
should be furnished a Supplemental Statement of the Case (SSOC), 
which addresses all of the evidence obtained after the issuance 
of the last SSOC in May 2010, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this remand, 
the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



